Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election of Group I (claims 1-3, 6-8 and 20) in the reply filed on November 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted that pending and amended claims 4-5 (Group II) are withdrawn from further consideration. In addition, the claims of Group III (claims 9-12, 16-19 and 21-23) and Group IV (claims 13-15) have been canceled. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 6 of claim 1, the phrase “the points of attachment to G” lacks antecedent basis. On the last line of claim 1, the phrase “the points of attachment to unit A” lacks antecedent basis. In addition, the phrase “unit A” on the last line of claim 1 is indefinite since there is no unit or portion of the polymer recited in Formula (IV) designated as “A”. Rather, the portions of the polymer recited in formula (IV) in claim 1 are designated as either “E” (i.e. the central or core portion) or “G” (i.e. the peripheral portions). On the last line of claim 1, the phrase “or salts and solvates thereof” is indefinite since it is not clear whether this phrase refers to the entire polymer itself. 
On line 1 of claim 2, the phrase “the compound” lacks antecedent basis. On line 4 of claim 2, it is unclear what “BET” stands for in the phrase “a BET surface area”. The full meaning of the abbreviation “BET” should be recited. 
On line 1 of claim 3, the phrase “the compound” lacks antecedent basis. On line 2 of claim 3, the phrase “wherein the nanosheets have from one to four layers” should be changed to –wherein the nanosheet has from one to four layers—since claim 3 recites that the polymer of Formula (IV) is provided as a single nanosheet. On line 3 of claim 3, the phrase “polymer of formula (I)” is indefinite since there is no formula (I) recited in clam 1. This phrase should be changed to –polymer of formula (IV)—since the polymer recited in claim 1 has formula (IV). On line 5 of claim 3, it is unclear what “BET” stands for in the phrase “a BET surface area”. The full meaning of the abbreviation “BET” should be recited. 
On lines 1-2 of claim 6, the phrase “as described in claim 1” should be changed to –as recited in claim 1—so as to use standard U.S. claim terminology. On line 3 of claim 6, the phrase “wherein the nanosheets have from one to four layers” should be changed to –wherein the nanosheet has from one to four layers—since claim 6 recites that the polymer of Formula (IV) is provided as a single nanosheet.
On line 2 of claim 7, the phrase “as described in claim 1” should be changed to –as recited in claim 1—so as to use standard U.S. claim terminology. On line 3 of claim 7, the phrase “wherein the nanosheets have from one to four layers” should be changed to –wherein the nanosheet has from one to four layers—since claim 7 recites that the polymer of Formula (IV) is provided as a single nanosheet.
On lines 2-3 of claim 8, the phrase “as described in claim 6” should be changed to –as recited in claim 6—so as to use standard U.S. claim terminology. Claim 8 is indefinite since it recites a method but does not clearly recite any steps of the method. Rather, claim 8 only recites “wherein” clauses. Claim 8 should be amended to recite the preamble of the claim followed by clear steps of the method, wherein the preamble and the steps of the method are connected by a transitional phrase such as “comprising” or “consisting of”. On lines 3-6 of claim 8 where it recites “wherein the sensor is exposed to an analyte and detects volatile organic compounds and/or explosive compounds, wherein the sensor detects volatile organic compounds
by turn-on fluorescence or the sensor detects explosive compounds by turn-off fluorescence in a
quantitative manner or in a qualitative manner” is indefinite since the preamble of the claim recites that the method is also able to detect a polycyclic aromatic hydrocarbon. Therefore, it is unclear how the sensor is used in the method to detect polycyclic aromatic hydrocarbons, and whether the sensor detects these hydrocarbons by turn-on or turn-off fluorescence. On line 7 of claim 8, the phrase “the at least one volatile organic compound” should be changed to –the volatile organic compound—so as to use the same terminology as recited earlier in the claim. On line 11 of claim 8, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
On lines 2-3 of claim 20, the phrase “as described in claim 7” should be changed to –as recited in claim 7—so as to use standard U.S. claim terminology. Claim 20 is indefinite since it recites a method but does not clearly recite any steps of the method. Rather, claim 20 only recites “wherein” clauses. Claim 20 should be amended to recite the preamble of the claim followed by clear steps of the method, wherein the preamble and the steps of the method are connected by a transitional phrase such as “comprising” or “consisting of”. On lines 3-6 of claim 20 where it recites “wherein the sensor is exposed to an analyte and detects volatile organic compounds and/or explosive compounds, wherein the sensor detects volatile organic compounds
by turn-on fluorescence or the sensor detects explosive compounds by turn-off fluorescence in a
quantitative manner or in a qualitative manner” is indefinite since the preamble of the claim recites that the method is also able to detect a polycyclic aromatic hydrocarbon. Therefore, it is unclear how the sensor is used in the method to detect polycyclic aromatic hydrocarbons, and whether the sensor detects these hydrocarbons by turn-on or turn-off fluorescence. On line 7 of claim 209, the phrase “the at least one volatile organic compound” should be changed to –the volatile organic compound—so as to use the same terminology as recited earlier in the claim. On line 11 of claim 20, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since the closest prior art to Chang, Zheng-Feng et al (article from Chemistry-A European Journal, volume 21, No. 23, April 2015, pages 1-8, submitted in the IDS filed on December 5, 2019) and Rathore et al (article from Organic Letters, vol. 6, No. 11, 2004, pages 1689-1692, cited herein) both teach of a compound comprising a core of hexaphenylbenzene (formula (V) recited in claim 1) and a plurality of peripheral portions comprising tetraphenylethylene moieties (formula (III) recited in claim 1) on the core; however, these references fail to teach or fairly suggest a polymer comprising repeating units of this compound, and provided as a bulk polymer or a nanosheet used as a sensor for detecting volatile organic compounds, explosives or polycyclic aromatic hydrocarbons in a sample.
Claims 2-3, 6-8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Lei et al who teach of an explosives detection substrate and a method of using; Swager et al who teach of a fluorescent polymer for detecting analytes in a sample; Li et al who teach of a composition and a method for detecting explosives; Makkad et al who teach of a fluorescent polymer for sensing volatile organic compounds; Trogler et al who teach of the fluorescence detection of nitrogen-containing explosives; Rathore et al (article from Organic Letters, vol. 6, No. 11, 2004, pages 1689-1692) who teach of a compound comprising a core of hexaphenylbenzene (formula (V) recited in claim 1) and a plurality of peripheral portions comprising tetraphenylethylene moieties (formula (III) recited in claim 1) on the core, but does not teach or fairly suggest a polymer comprising repeating units of this compound; and Dong et al (article from the Journal of the American Chemical Society, vol. 140, February 28, 2018, pages 4035-4046) who teach of ultrathin two-dimensional porous organic nanosheets comprising a polymer having the formula (IV) recited in claim 1; however, Dong et al is not prior art against the instant claims since it was published after the earliest priority filing date (i.e. March 22, 2017) of the instant application. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 12, 2022